EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on January 28, 2021, and to the telephonic interview of May 24, 2021.
Claims 13, 15, and 28-29 are amended herein. 
The previous rejection of claims 1, 3-5, 9, 12-15, 20-22, 24, and 28-38 under 35 USC 112(b) has been withdrawn.
The previous rejection of claims 20-22 and 24 under 35 USC 101 has been withdrawn. Under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner notes that the claims recite an abstract idea that constitutes a method of organizing a human activity.  However, the Examiner further notes that the abstract idea is integrated into a practical application. For example, claim 20 recites a plurality of imaging devices and a first machine with a first computer-readable medium with instructions configured to collect image data from the plurality of imaging devices, generate, through application of computer vision modeling of item and customer interactions to the image data, a virtual cart of a customer in an environment, and detect, through processing of the image data, a customer in proximity to a checkout kiosk and thereby determine that the customer is inside a subregion of the environment near the checkout kiosk; and a checkout kiosk positioned within the environment and in communication with the automatic checkout monitoring system that, in response to the detection of the customer in proximity to the checkout kiosk, receives, from the automatic 
Claims 1, 3-5, 9, 13-15, 20-22, 24, 28-36, and 38-39 are pending and allowable.

Information Disclosure Statement
The information disclosure statements filed January 28, 2021, and February 22, 2021, have been considered by the Examiner.
In the information disclosure statement filed January 28, 2021, foreign patent document number 1 was not considered because a concise explanation of the relevance of the reference that is not in the English language, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information was not provided.  It has been placed in the application file, but the information referred to therein has not been considered.
In the information disclosure statement filed February 22, 2021, foreign patent document number 1 was not considered because a concise explanation of the relevance of the reference that is not in the English language, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information was not provided.  It has been placed in the application file, but the information referred to therein has not been considered.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative Brian Van Osdol on May 24, 2021.
The application has been amended as follows:

In the Claims:
Claims 13, 15, and 28-29 are amended as follows:

13.    (CURRENTLY AMENDED) The method of claim 1, wherein the facilitated checkout mode is an assisted checkout mode; and wherein operating the checkout kiosk in the selected processing mode comprises, when in the assisted checkout mode, at least partially augmenting entry of items based on the virtual cart, which comprises entering a partial list of items in the virtual cart and highlighting, on a 

15.    (CURRENTLY AMENDED) The method of claim 14, wherein operating the checkout kiosk in the selected processing mode comprises, when in the manual checkout the display of the checkout kiosk and directing the customer to a second checkout kiosk for manual checkout processing.

28.    (CURRENTLY AMENDED) The method of claim 1 [[12]], wherein the checkout kiosk is a customer operated checkout kiosk station.

29.    (CURRENTLY AMENDED) The method of claim 1 [[12]], wherein the checkout kiosk is operated by the customer.

Allowed Claims:  Claims 1, 3-5, 9, 13-15, 20-22, 24, 28-36, and 38-39 are allowed, wherein claims 1 and 20 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method for processing a checkout transaction for a customer while in an environment comprising: collecting image data from a computer vision monitoring system with a plurality of imaging devices within the environment;   generating a virtual cart for the customer through an automatic checkout system, wherein generating the virtual cart for the customer is comprised of, at the computer vision monitoring system, applying computer vision modeling of item and customer interactions to the 
Claim 20 recites similar limitations.
Discussion of Prior Art:  US 2017/0039613 A1 to Kaehler et al. is directed to an augmented reality system that provides information about purchasing alternatives to a user in a physical retail location and includes a wearable device that monitors the shopper’s movement and location in the store.  However, Kaehler, 
US 2020/0160670 A1 to Zalewski et al. is directed to a method of identifying the actions of a shopper in a cashierless checkout environment that includes sampling a shopping environment using video cameras. However, Zalewski, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 20 and in particular the above-noted features.
US 2013/0262269 A1 to O’Leary is directed to an electronic transaction system that provides a merchant portal to display details of goods for sale and a buyer portal for buyers to purchase the goods. However, O’Leary, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 20 and in particular the above-noted features.
US 2014/0188601 A1 to Buset et al. is directed to integrating brick-and-mortar stores and web store fronts by placing an order for an item at an on-line store of a merchant and completing an order at a physical location.  However, Buset, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 20 and in particular the above-noted features.
US 2014/0214564 A1 to Argue et al. is directed to allowing multiple mobile electronic devices to contribute items to a single electronic shopping cart by receiving UPC codes from physical items at a brick-and-mortar store into self-checkout software and syncing shopping carts from multiple mobile electronic devices. However, Argue, alone or in combination with other prior art, neither 
US 10,062,066 B2 to Cancro et al. is directed to a customer selecting a product on a user computing device, invoking a display of an optical code corresponding to the unretrieved product, scanning the optical code to add the product to the customer’s transaction, and then transmitting an alert instructing a store representative to retrieve the product. However, Cancro, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 20 and in particular the above-noted features.
US 10,380,814 B1 to Mathiesen et al. is directed to tracking a user within a facility using the user’s smartphone and computer vision modeling.  However, Mathiesen, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 20 and in particular the above-noted features.
US 10,832,311 B2 to Chomley et al. is directed to a system and method of capturing an image of the inside of a shopping cart in a physical store, processing the image data to identify an item, and generating cart information including the items currently in the shopping cart. However, Chomley, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 20 and in particular the above-noted features.
The article entitled “An End to the Checkout Line?” by Jing Cao, Valley News [White River Junction, VT], December 11, 2016, is directed to an Amazon Go store in which customers scan their mobile devices when they enter the store and then the items they pick up are tracked to a virtual shopping cart so they can 
The article entitled “Tracking Shopping Carts Using Mobile Cameras Viewing Ceiling-Mounted Retro-Reflective Bar Codes,” by Thomas G. Zimmerman, Proceedings of the Fourth IEEE International Conference on Computer Vision Systems (ICVS 2006), is directed to a wireless “shopping buddy” that clips onto a shopping cart so that users can scan items as they shop.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 20 and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625